Porter, J.
delivered the opinion of the court. This action is brought on a promissory note, made by the defendant, in favor of the plaintiff. It is alleged in the answer, that it was fraudulently obtained, and that no consideration was received for it.
The facts of the case shew, that the parties entered into partnership, in Baltimore, the defendant furnishing the stock, the plaintiff to come out to New-Orleans and sell the goods: the profits to be equally divided be*131tween them. The plaintiff, in pursuance of this agreement, did come here, and carried on the business for some time. No profit was made by it, The defendant, becoming dissatisfied, came out, and demanded of the plaintiff the merchandize which remained unsold. The latter refused to deliver them up, unless the former would give him his note for four hundred dollars: after much hesitation and reluctance, he did so, and he avers, and the evidence goes strongly to support the assertion, that he did so to get his goods out of the hands of the plaintiff.
Gayarre for the plaintiff—Preston for the defendant.
The court below thought the plaintiff should recover, and this court is of the same opinion. The profits which might have been made from the sale of the goods, handed over, formed a good consideration for the obligation. There is no evidence which enables us to say what might have been the gain on them, if they had remained in the hands of the plaintiff.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed, with costs.